IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                          No. 96-10661
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,


versus

PAUL HENRY FELLS,

                                                                         Defendant-Appellant.

                         _______________________________________

                      Appeal from the United States District Court
                          for the Northern District of Texas
                              USDC No. 4:94-CR-110-A
                    _______________________________________
                                   March 31, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

         Paul Henry Fells appeals the use of two Arkansas state convictions for possession of

marihuana with the intent to deliver to enhance his new sentence on remand for being a felon in

possession of a firearm in and affecting interstate commerce. Following a de novo review, we

find that the district court correctly enhanced Fells’ sentence pursuant to the enhancement




         *
           Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
provision of 21 § 924(e)(1) and U.S.S.G. § 4B1.4(a). See United States v. Garcia, 962 F.2d 479,

481 (5th Cir. 1992).

       Fell’s motion for return of property constituting an original exhibit and for substitution of

that property with a photocopy is DENIED. This motion is more properly submitted to the

district court on the return of the record to that court following the close of this appeal.

       AFFIRMED. MOTION DENIED.